DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 10 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2022 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chien (U.S. Patent No. 8,544,139 B2).
Regarding Independent Claim 1, Chien teaches a windshield wiper (Fig. 3), comprising: a latch seat (bracket, 28); at least one elastic arm (support strip, 21), connected to the latch seat (28) and comprising an opening slot 5(two notched sections, 212) disposed on one end thereof (Fig. 3), a top surface (Annotated Fig. 3) and a bottom surface (Annotated Fig. 3); a scraper (wiper strip, 22), attached to the bottom surface  of the elastic arm (21; Fig. 4); and at least one blocking member (locking element, 26), comprising a substrate (Annotated Fig. 3), the substrate (Annotated Fig. 3) attached to the top surface (Annotated Fig. 3) and comprising a side blocking member (Annotated Fig. 3), the side blocking member (Annotated Fig. 3) penetrating through the opening slot (212) and blocking the scraper (22) along a longitudinal 10direction of the elastic arm (21).  

    PNG
    media_image1.png
    602
    836
    media_image1.png
    Greyscale

Regarding Claim 2, Chien teaches the windshield wiper (Fig. 3) wherein the substrate (Annotated Fig. 3) comprises a positioning slab (Annotated Fig. 3) protrusively disposed on another side thereof opposite to the side blocking portion (Annotated Fig. 3), the elastic arm (21) comprises a positioning slot (212) disposed thereon, and the positioning slab (Annotated Fig. 3) is inserted in the positioning slot (212).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Patent No. 8,544,139 B2) in view of Chiang (U.S. Patent Publication No. 2008/0052865 A1).
15 	Regarding Claim 3, Chien teaches the windshield wiper according to the limitations of claim 1.
Chien does not teach at least one connecting strip, adapted to sheathe the elastic arm and one side thereof covering the bottom surface  of the elastic arm. 
Chiang, however, teaches at least one connecting strip (securing seats, 2; Fig. 3; Paragraph [0023]) adapted to sheathe the elastic arm (elastic plate, 1 via slot, 21; Fig. 4) and one side thereof covering the bottom surface  of the elastic arm (1; Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Chien to further include at least one connecting strip, adapted to sheathe the elastic arm and one side thereof covering the bottom surface  of the elastic arm, as taught by Chiang, providing a support to the spine, thus extending the life of the spline from environmental exposure. 
Regarding Claim 4, Chien, as modified, teaches the windshield wiper according to the limitations of claim 3.
Chien does not teach the connecting strip comprises a lower guiding track disposed on another side opposite to the one side covering 20the elastic arm, the lower guiding track  is extended along a longitudinal direction of the connecting strip, the scraper comprises an upper guiding track disposed on one side thereof, the upper guiding track  is extended along a longitudinal direction of the scraper and penetrates the lower guiding track, and the side blocking portion  is extended along the longitudinal direction of the elastic arm  to block the connecting strip.  
Chiang, however, teaches the connecting strip (2) comprises a lower guiding track (grip section, 22; Fig. 4) disposed on another side opposite to the one side covering 20the elastic arm (1; Fig. 4), the lower guiding track (22)  is extended along a longitudinal direction of the connecting strip (2; Fig. 3), the scraper (3) comprises an upper guiding track (tracks formed by upper wiper, 3 as shown in in Fig. 4) disposed on one side thereof (Fig. 4), the upper guiding track  is extended along a longitudinal direction of the scraper (3) and penetrates the lower guiding track (22; Fig. 5), and the side blocking portion (protective cover, 5)  is extended along the longitudinal direction of the elastic arm (1) to block the connecting strip (2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Chien to further include the connecting strip comprises a lower guiding track disposed on another side opposite to the one side covering 20the elastic arm, the lower guiding track  is extended along a longitudinal direction of the connecting strip, the scraper comprises an upper guiding track disposed on one side thereof, the upper guiding track  is extended along a longitudinal direction of the scraper and penetrates the lower guiding track, and the side blocking portion  is extended along the longitudinal direction of the elastic arm  to block the connecting strip, as taught by Chiang, providing a wiper wherein the elastic arm and wiper blade are provided in a locked configuration, thus preventing malfunctions of the wiper blade.
Regarding Claim 5, Chien, as modified, teaches the windshield wiper according to the limitations of claim 3.
Chien does not teach the windshield wiper wherein the connecting strip  8comprises a channel disposed thereon, and the elastic arm  penetrates inside the channel.  
Chiang, however, teaches the windshield wiper wherein the connecting strip (2) 8comprises a channel (slot, 21) disposed thereon (Fig. 4), and the elastic arm (1) penetrates inside the channel (21; Fig. 5).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Chien to further include the connecting strip  8comprises a channel disposed thereon, and the elastic arm  penetrates inside the channel, as taught by Chiang, providing a wiper wherein the elastic arm and wiper blade are provided in a locked configuration, thus preventing malfunctions of the wiper blade.

Claims 6 – 10  are rejected under 35 U.S.C. 103 as being unpatentable over Chien (U.S. Patent No. 8,544,139 B2) in view of Chiang (U.S. Patent Publication No. 2008/0052865 A1) and Lee (KR 2013 0031645 (A)).
Regarding Claim 6, Chien, as modified, teaches the windshield wiper according to the limitations of claim 4.
Chien does not teach the windshield wiper wherein the elastic arm  is configured to be a pair, and the connecting strip and the blocking member are respectively 5configured to be a pair correspondingly, one end of each elastic arm  is connected to the latch seat  and the elastic arms are extended oppositely from the latch seat, each connecting strip  sheathes the elastic arm correspondingly, and each connecting strip  comprises the lower guiding track  arranged on one side thereof, and the upper guiding track  penetrates each lower guiding track.  
Chiang, however, teaches the connecting strip (2) and the blocking member (5) are respectively 5configured to be a pair correspondingly (Fig. 3), each connecting strip (2) sheathes the elastic arm (1) correspondingly, and each connecting strip (2) comprises the lower guiding track (22)  arranged on one side thereof (Fig. 4), and the upper guiding track  (21) penetrates each lower guiding track (22; Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Chien to further include the connecting strip and the blocking member are respectively 5configured to be a pair correspondingly, each connecting strip  sheathes the elastic arm correspondingly, and each connecting strip  comprises the lower guiding track  arranged on one side thereof, and the upper guiding track  penetrates each lower guiding track, as taught by Chiang, providing a wiper wherein the elastic arm and wiper blade are provided in a locked configuration, thus preventing malfunctions of the wiper blade.
Lee further teaches the windshield wiper wherein the elastic arm (22)  is configured to be a pair (Fig. 2); one end of each elastic arm (22)  is connected to the latch seat (50) and the elastic arms (22) are extended oppositely from the latch seat (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Chien to further include the elastic arm  is configured to be a pair; one end of each elastic arm  is connected to the latch seat  and the elastic arms are extended oppositely from the latch seat, as taught by Lee, providing a wiper wherein the elastic arm and wiper blade are provided in a locked configuration, thus preventing malfunctions of the wiper blade.
Regarding Claim 7, Chien, as modified, teaches the windshield wiper according to the limitations of claim 6.
Chien does not teach the windshield wiper wherein a retainer is connected between the connecting strips, and the retainer is latched to the latch seat, and the upper guiding track  is sheathed in the retainer.
10	Chiang, however, teaches the windshield wiper wherein a retainer (61) is connected between the connecting strips (2), and the retainer (61) is latched to the latch seat (6), and the upper guiding track  is sheathed in the retainer (61; Paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Chien to further include a retainer is connected between the connecting strips, and the retainer is latched to the latch seat, and the upper guiding track  is sheathed in the retainer, as taught by Chiang, providing a wiper wherein the elastic arm and wiper blade are provided in a locked configuration, thus preventing malfunctions of the wiper blade.
Regarding Claim 8, Chien, as modified, teaches the windshield wiper according to the limitations of claim 7.
Chien does not teach the windshield wiper wherein the retainer comprises a connecting section, shape of the connecting section is continuous related to shapes of 15the pair of lower guiding tracks  to be connected with the lower guiding tracks, the upper guiding track and the connecting section  are sheathed with each other.  
Chiang, however, teaches the windshield wiper wherein the retainer (61) comprises a connecting section (Fig. 3 – hooks), shape of the connecting section is continuous related to shapes of 15the pair of lower guiding tracks (22)  to be connected with the lower guiding tracks (22), the upper guiding track (21) and the connecting section  are sheathed with each other (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Chien to further include the retainer comprises a connecting section, shape of the connecting section is continuous related to shapes of 15the pair of lower guiding tracks  to be connected with the lower guiding tracks, the upper guiding track and the connecting section  are sheathed with each other, as taught by Chiang, providing a wiper wherein the elastic arm and wiper blade are provided in a locked configuration, thus preventing malfunctions of the wiper blade.
Regarding Claim 9, Chien, as modified, teaches the windshield wiper according to the limitations of claim 6.
Chien further teaches a pair of guiding shields (251), each guiding shield (251) covering the elastic arm (21) and covering each blocking member (26) correspondingly (Fig. 3).  
Chien does not teach a pair of guiding shields, each guiding shield covering each channel.  
Chiang, however, teaches a pair of guiding shields (41), each guiding shield (41) covering each channel (21).  
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiper of Chien to further a pair of guiding shields, each guiding shield covering each channel, as taught by Chiang, providing a wiper wherein the elastic arm and wiper blade are provided in a locked configuration, thus preventing malfunctions of the wiper blade.
Regarding Claim 10, Chien, as modified, teaches the 20windshield wiper further comprising: a protective cover (29), the protective cover (29)  covering the latch seat (28) and an end portion of each guiding shield (251) connected to the latch seat (28).

Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2001/0034921 A1 to Kang teaches a windshield wiper, comprising: a latch seat; at least one elastic arm and at least one blocking member, comprising a substrate and a side blocking member, the side blocking member penetrating through an opening slot and blocking a scraper along a longitudinal 10direction of the elastic arm.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723